Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00761-CR

                                        IN RE Darryl B. WELLS

                                           Original Proceeding 1

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: November 23, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 10, 2022, Relator Darryl B. Wells filed a petition for writ of mandamus.

After considering the petition and the record, this court concludes Relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Additionally, we deny as moot Relator’s motion for leave to file a petition for writ of mandamus

because leave is not required to file a petition in an intermediate appellate court. See TEX. R. APP.

P. 52.1; In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan.

30, 2019, orig. proceeding) (mem. op.).

                                                       PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 2007-CR-2049, styled State of Texas v. Darryl B. Wells, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.